DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 17, 27 and 30 are objected to because of the following informalities:  
In Claim 17, lines 1 and 2, the phrase “a given fluid system “ should be changed to -- the given fluid system --.  
In Claim 27, line 2, the phrase “the controller “ should be changed to – a controller --.  
In Claim 30, line 2, the phrase “the user interface “ should be changed to – a user interface --.  
Appropriate correction is required.



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,683,675 (Walsh et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 16-33 of the instant .
Instant Application No. 17/470,489 (Claims 16 and 25)
US Patent No. 10,683,675 (Claims 1, 2, 5, 6, 8-10, 22-26 and 43)
        A visual light communication (VLC) system for a given fluid system, comprising: 
        a computing device including a processor, a memory unit, and a communications unit; and
         A system to monitor and control operation of a pool system including a plurality of pool components, comprising:
         a visual light communication system that includes a) at least one light transmitter configured to repeatedly transition between an on configuration where light is produced and an off configuration where no light is produced in order to generate a transmitted light signal having encoded therein information concerning at least one of the plurality at least one sensor configured to receive the transmitted light signal and convert the transmitted light signal into an electronic signal; and at least one computing device configured to control at least one of the plurality of pool components based on the information concerning the at least one of the plurality of pool components encoded in the transmitted light signal (i.e., see Claims 1 and 43 of US Patent No. 10,683,675); and



at least one light transmitter configured to repeatedly transition between an on configuration where at least one sensor configured to receive the transmitted light signal and convert the transmitted light signal into an electronic signal; and at least one computing device configured to control at least one of the plurality of pool components based on the information concerning the at least one of the plurality of pool components encoded in the transmitted light signal; 
the at least one light transmitter is associated with the at least one of the plurality of pool components,  wherein the at least one sensor is associated with the at least one of the plurality of pool components
           further comprising a plurality of send-receive assemblies, wherein each send-receive assembly is configured to a) transmit the transmitted light signal and b) receive the transmitted light signal from a different one of the plurality of send-receive assemblies.
wherein each pool component includes one of the plurality of send-receive assemblies;
the at least one computing device is configured to a) process the information concerning a state of the at least one pool component of the plurality of pool components, and b) based on the information concerning the state of the at least one pool component of the plurality of pool components, send a control command to the at least one pool component of the plurality of pool components via the visual light communication system, the control command causing an operation of the at least one of the plurality of pool components (i.e., see Claims 1, 5, 6, 8-10, 22-26 and 43 of US Patent No. 10,683,675).






	Regarding claim 17, as similarly described above, Walsh et al discloses 
wherein the one or more components of a given fluid system comprising of one or more component sensors configured for communication with the controller of one or more communication assemblies (i.e., see Claims 1, 6-10 and 22-26 of US Patent No. 10,683,675).
Regarding claim 18, as similarly described above, Walsh et al discloses 
further comprising of a communications hub that is configured for communicative coupling with the one or more communication assemblies and the communications unit of the computing device (i.e., see Claims 26 and 46 of US Patent No. 10,683,675).
Regarding claim 19, as similarly described above, Walsh et al discloses  wherein the communicative coupling is one or more of a physical connection, a logical connection, a wireless connection and combinations thereof (i.e., see Claims 26 and 46 of US Patent No. 10,683,675).

wherein the communicative coupling is one or more of a wire, a Wi-Fi connection, a Bluetooth connection, a near field electromagnetic connection, an optical connection, a sonic connection, an ultrasonic connection, a VLC connection and combinations thereof (i.e., see Claims 26 and 46 of US Patent No. 10,683,675).
Regarding claim 21, as similarly described above, Walsh et al discloses 
wherein the computing device includes a user interface and an application programming interface (API) (i.e., see Claims 28 and 39 of US Patent No. 10,683,675).
Regarding claim 22, as similarly described above, Walsh et al discloses 
wherein the memory unit of the computing device includes one or more of removable data storage, non-removable data storage, a magnetic storage device, a flash memory device, a smart card, a compact disc read-only (CD-ROM) memory, a digital versatile disc (DVD), an optical storage medium, a universal serial bus (USB) compatible memory and combinations thereof (i.e., see Claims 1, 22-26 and 28 of US Patent No. 10,683,675).
Regarding claim 23, as similarly described above, Walsh et al discloses wherein the user interface comprises one or more input elements and one or more output elements (i.e., see Claims 28 and 30 of US Patent No. 10,683,675).

wherein the light transmitter is configured to transmit light corresponding to a plurality of wavelengths, wherein light of each wavelength is converted by the light sensor to component data relayed to a unique data channel of the communications unit of the computing device (i.e., see Claims 7, 15 and 16 of US Patent No. 10,683,675).
Regarding claim 26, as similarly described above, Walsh et al discloses further comprising eliciting a mechanical, electrical or logical response of the one or more components according to instructions embedded in the data (i.e., see Claims 1, 5, 6, 8-10, 22-26 and 43 of US Patent No. 10,683,675).
Regarding claim 27, as similarly described above, Walsh et al discloses wherein the one or more components comprise one or more component sensors that are configured for communicative coupling with the controller (i.e., see Claims 1, 5, 6, 8-10, 22-26 and 43 of US Patent No. 10,683,675).
Regarding claim 28, as similarly described above, Walsh et al discloses wherein the communicative coupling is one or more of a physical connection, a logical connection, a wireless connection, and combinations thereof (i.e., see Claims 1, 5, 6, 8-10, 22-26 and 43 of US Patent No. 10,683,675).

Regarding claim 30, as similarly described above, Walsh et al discloses further comprising adjusting the operation of the one or more components by inputting programming instructions into the user interface, which, in turn, are transmitted to the communications assembly or the one or more components of the fluid system, or both (i.e., see Claims 1, 28, 30 and 43 of US Patent No. 10,683,675).
Regarding claim 31, as similarly described above, Walsh et al discloses wherein the programming instructions are based on the presence of objects in the fluid, chemical analysis of the fluid, a temperature of the fluid and combinations thereof (i.e., see Claims 1, 21, 22, 28, 30 and 43 of US Patent No. 10,683,675).
Regarding claim 32, as similarly described above, Walsh et al discloses further comprising adjusting the operation of the one or more components by automatically relaying programming instructions to the communications 
Regarding claim 33, as similarly described above, Walsh et al discloses wherein the programming instructions are automated based on the presence of objects in the fluid, chemical analysis of the fluid, the temperature of the fluid and combinations thereof (i.e., see Claims 1, 21, 22, 28, 30 and 43 of US Patent No. 10,683,675).

5.	Claims 16-20, 25-29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,118,366 (Walsh et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 16-20, 25-29 and 32 of the instant application are encompassed by claims 1-18 of US Patent No. 11,118,366 (Walsh et al).
Instant Application No. 17/470,489 (Claims 16 and 25)
US Patent No. 11,118,366 (Claims 1, 6 and 10-12)

        a computing device including a processor, a memory unit, and a communications unit; and
         A visual light communication (VLC) system, comprising:
         a plurality of send-receive assemblies operable completely submerged in a body of water,
each send-receive assembly having:
a) a light transmitter operable in the body of water, water of the pool system, the light transmitter configured to repeatedly transition between an on configuration where light is produced and an off configuration where no light is produced in order to generate a light signal that passes through the body of water, and the transmitted light signal has encoded therein information 
b) a light sensor operable within the body of water in the pool to receive the transmitted light signal from the light transmitter, wherein the light sensor is configured to convert the transmitted light signal into an electronic signal,
each send-receive assembly being configured to 1) transmit a respective one of the transmitted light signals and to receive a respective one of the transmitted light signals from a
different one of the plurality of send-receive assemblies within the body of water, 2) to receive

        further comprising a computing device configured to process information concerning the water system component (i.e., see Claims 1, 6 and 10-12 of US Patent No. 11,118,366); and



a plurality of send-receive assemblies operable completely submerged in a body of water,
each send-receive assembly having:
a) a light transmitter operable in the body of water, water of the pool system, the light transmitter 
b) a light sensor operable within the body of water in the pool to receive the transmitted light signal from the light transmitter, wherein the light sensor is configured to convert the transmitted light signal into an electronic signal,

different one of the plurality of send-receive assemblies within the body of water, 2) to receive
 and process respective light signals regardless of an alignment of one send-receive assembly with another send-receive assembly,
        further comprising a computing device configured to process information concerning the water system component (i.e., see Claims 1, 6 and 10-12 of US Patent No. 11,118,366).



	Regarding claim 17, as similarly described above, Walsh et al discloses 
wherein the one or more components of a given fluid system comprising of one or more component sensors configured for communication with the controller of one or more communication assemblies (i.e., see Claims 1-3, 6 and 10-12 of US Patent No. 11,118,366).
Regarding claim 18, as similarly described above, Walsh et al discloses 
further comprising of a communications hub that is configured for communicative coupling with the one or more communication assemblies and the communications unit of the computing device (i.e., see Claims 1-3, 6 and 10-12 of US Patent No. 11,118,366).
Regarding claim 19, as similarly described above, Walsh et al discloses  wherein the communicative coupling is one or more of a physical connection, a logical connection, a wireless connection and combinations thereof (i.e., see Claims 11-12 of US Patent No. 11,118,366).
Regarding claim 20, as similarly described above, Walsh et al discloses 
wherein the communicative coupling is one or more of a wire, a Wi-Fi connection, a Bluetooth connection, a near field electromagnetic connection, an optical 
Regarding claim 26, as similarly described above, Walsh et al discloses further comprising eliciting a mechanical, electrical or logical response of the one or more components according to instructions embedded in the data (i.e., see Claims 1-3, 6 and 10-12 of US Patent No. 11,118,366).
Regarding claim 27, as similarly described above, Walsh et al discloses wherein the one or more components comprise one or more component sensors that are configured for communicative coupling with the controller (i.e., see Claims 1-3, 6 and 10-12 of US Patent No. 11,118,366).
Regarding claim 28, as similarly described above, Walsh et al discloses wherein the communicative coupling is one or more of a physical connection, a logical connection, a wireless connection, and combinations thereof (i.e., see Claims 1-3, 6 and 10-12 of US Patent No. 11,118,366).
Regarding claim 29, as similarly described above, Walsh et al discloses further comprising displaying the operational status of the one or more pool components on a user interface of the computing device (i.e., see Claim 7 of US Patent No. 11,118,366).
.

Allowable Subject Matter
6.	Claims 16-33 are allowed (if overcome the double patenting above). 

7.	The following is an examiner’s statement of reasons for allowance:
Claims 16-33 are allowable because Field (Pub. No.: US 2014/0127742 cited by applicant), Gunasekara et al (US Patent No. 7,688,680 cited by applicant), and Woo et al (Pub. No.: US 2014/0308042 cited by applicant), takes alone or in combination, fails to teach a computing device including a processor, a memory unit, and a communications unit; and one or more communication assemblies configured for operation within a fluid of the given fluid system, the one or more communication assemblies having a controller, a light transmitter coupled to the controller, and a light sensor coupled to the controller, the controller of the one or more communication assemblies having a processor and a memory unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
8.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gunasekara et al (US Patent No. 7,688,680) discloses systems and methods for visual light communication in an underwater environment.
Woo et al (Pub. No.: US 2014/0308042) discloses underwater communication device using visible light and underwater communication method using the same.

9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636